



































UNITED PROPERTY & CASUALTY INSURANCE COMPANY


AGREEMENT MASTER NO. 10092



GENERAL REINSURANCE CORPORATION
A Berkshire Hathaway Company


































UNITED PROPERTY & CASUALTY INSURANCE COMPANY


AGREEMENT MASTER NO. 10092



--------------------------------------------------------------------------------




TABLE OF CONTENTS


to
AGREEMENT OF REINSURANCE
MASTER NO. 10092
between
UNITED PROPERTY & CASUALTY INSURANCE COMPANY
and
GENERAL REINSURANCE CORPORATION


GENERAL ARTICLES
Page
 
 
 
 
 
Article I
 
SCOPE OF AGREEMENT
 
1
Article II
 
PARTIES TO THE AGREEMENT
 
1
Article III
 
MANAGEMENT OF CLAIMS AND LOSSES
 
2
Article IV
 
RECOVERIES
 
2
Article V
 
PREMIUM REPORTS AND REMITTANCES
 
2
Article VI
 
ERRORS AND OMISSIONS
 
2
Article VII
 
SPECIAL ACCEPTANCES
 
3
Article VIII
 
RESERVES AND TAXES
 
3
Article IX
 
OFFSET
 
3
Article X
 
INSPECTION OF RECORDS
 
3
Article XI
 
TRIA INUREMENT
 
3
Article XII
 
ARBITRATION
 
4
Article XIII
 
INSOLVENCY OF THE COMPANY
 
5
Article XIV
 
SEVERABILITY
 
5
Article XV
 
GOVERNING LAW
 
5
Article XVI
 
ENTIRE AGREEMENT
 
5
Article XVII
 
MODE OF EXECUTION
 
5
 
 
 
 
 
EXHIBIT A - EXCESS OF LOSS REINSURANCE (Per Risk) of Property Business
 
 
 
 
 
Section 1
 
BUSINESS SUBJECT TO THIS EXHIBIT
 
A-1
Section 2
 
COMMENCEMENT
 
A-1
Section 3
 
LIABILITY OF THE REINSURER
 
A-1
Section 4
 
DEFINITIONS
 
A-2
Section 5
 
EXCLUSIONS
 
A-6
Section 6
 
OTHER REINSURANCE
 
A-9
Section 7
 
REINSURANCE PREMIUM
 
A-9
Section 8
 
AUTOMATIC REINSTATEMENT
 
A-9
Section 9
 
REPORTS AND REMITTANCES
 
A-10
Section 10
 
TERMINATION
 
A-11
 
 
 
 
 
ATTACHMENT
 
 
 
 
 
NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE - REINSURANCE - USA N.M.A.
1119




GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------




AGREEMENT OF REINSURANCE
MASTER NO. 10092


between


UNITED PROPERTY & CASUALTY INSURANCE COMPANY
360 Central Avenue, Suite 900, St. Petersburg, Florida, 33701
(herein referred to as the "Company")


and


GENERAL REINSURANCE CORPORATION
a Delaware corporation having its principal offices at
120 Long Ridge Road, Stamford, Connecticut 06902
(herein referred to as the "Reinsurer")
____________________________________________________________________________


GENERAL ARTICLES


In consideration of the promises set forth in this Agreement, the parties agree
as follows:
 
Article I - SCOPE OF AGREEMENT


As a condition precedent to the Reinsurer's obligations under this Agreement,
the Company shall cede to the Reinsurer the business described in this
Agreement, and the Reinsurer shall accept such business as reinsurance from the
Company.


This Agreement is comprised of the General Articles I through XVII and the
Exhibit(s) listed below and each Exhibit which may be made a part of this
Agreement. The terms of the General Articles and of the Exhibit(s) shall
determine the rights and obligations of the parties. The terms of the General
Articles shall apply to each Exhibit unless specifically amended therein. In the
event of termination of all the Exhibits made a part of this Agreement, the
General Articles shall automatically terminate when the liability of the
Reinsurer under said Exhibits ceases.


EXHIBIT A - EXCESS OF LOSS REINSURANCE (Per Risk) of Property Business
(Treaty ID No. 1015168)




Article II - PARTIES TO THE AGREEMENT
 
This Agreement is solely between the Company and the Reinsurer. When more than
one Company is named as a party to this Agreement, the first Company named shall
be the agent of the other companies as to all matters pertaining to this
Agreement. Performance of the obligations of each party under this Agreement
shall be rendered solely to the other party. However, if the Company becomes
insolvent, the liability of the Reinsurer shall be modified to the extent set
forth in the article entitled INSOLVENCY OF THE COMPANY. In no instance shall
any insured of the Company or any claimant against an insured of the Company
have any rights under this Agreement.



1
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------




Article III - MANAGEMENT OF CLAIMS AND LOSSES


The Company shall investigate and settle or defend all claims and losses. When
requested by the Reinsurer, the Company shall permit the Reinsurer, at the
expense of the Reinsurer, to be associated with the Company in the defense or
settlement of any claim, loss, or legal proceeding which involves or is likely
to involve the Reinsurer. All payments of claims or losses by the Company within
the terms and limits of its policies which are within the limits set forth in
the applicable Exhibit shall be binding on the Reinsurer, subject to the terms
of this Agreement.






Article IV - RECOVERIES


The Company shall pay to or credit the Reinsurer with the Reinsurer's portion of
any recovery obtained from salvage, subrogation, other insurance, or otherwise.
Adjustment Expense for recoveries shall be deducted from the amount recovered.
However, if the Adjustment Expense incurred in obtaining recoveries exceeds the
amount recovered, if any, the excess Adjustment Expense shall be apportioned
between the parties in proportion to the liability of each party for the loss
before the recovery was obtained.


The Reinsurer shall be subrogated to the rights of the Company to the extent of
its loss payments to the Company. The Company agrees to enforce its rights of
salvage, subrogation, and its rights against insurers or other parties or to
assign these rights to the Reinsurer.


If the reinsurance under an Exhibit is on a share basis, the recoveries shall be
apportioned between the parties in the same ratio as the amounts of their
liabilities bear to the loss. If the reinsurance under an Exhibit is on an
excess basis, recoveries shall be distributed to the parties in an order inverse
to that in which their liabilities accrued.




Article V - PREMIUM REPORTS AND REMITTANCES


Premium reports and reinsurance premiums or other amounts due either party shall
be remitted by a method mutually agreed between the Company and the Reinsurer.




Article VI - ERRORS AND OMISSIONS


The Reinsurer shall not be relieved of liability because of an error or
accidental omission of the Company in reporting any claim or loss or any
business reinsured under this Agreement, provided that the error or omission is
rectified promptly after discovery.


The Reinsurer shall be obligated only for the return of the premium paid for
business reported but not reinsured under this Agreement.





2
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------




Article VII - SPECIAL ACCEPTANCES


Business not within the terms of this Agreement may be submitted to the
Reinsurer for special acceptance and, if accepted by the Reinsurer, shall be
subject to all of the terms of this Agreement except as modified by the special
acceptance.




Article VIII - RESERVES AND TAXES


The Reinsurer shall maintain the required reserves as to the Reinsurer's portion
of unearned premium, if any, claims, losses, and Adjustment Expense.


The Company shall be liable for all premium taxes on premium ceded to the
Reinsurer under this Agreement. If the Reinsurer is obligated to pay any premium
taxes on this premium, the Company shall reimburse the Reinsurer; however, the
Company shall not be required to pay taxes twice on the same premium.




Article IX - OFFSET


The Company or the Reinsurer may offset any balance, whether on account of
premium, commission, claims or losses, Adjustment Expense, salvage, or
otherwise, due from one party to the other under this Agreement or under any
other agreement heretofore or hereafter entered into between the Company and the
Reinsurer.




Article X - INSPECTION OF RECORDS


The Company shall allow the Reinsurer to inspect, at reasonable times, the
records of the Company relevant to the business reinsured under this Agreement,
including the Company's files concerning claims, losses, or legal proceedings
which involve or are likely to involve the Reinsurer. The Reinsurer's right of
inspection shall continue after the termination of this Agreement.




Article XI - TRIA INUREMENT


As respects any "insured loss", as defined in the Terrorism Risk Insurance Act
of 2002 as subsequently amended ("the Act"), for which the Reinsurer makes a
payment to the Company under this Agreement, the following provisions shall
apply.


If the sum of:


(a)
Financial assistance provided under the Act to the Company and its affiliates,
if any, (as "affiliate" is defined in the Act) with respect to all "insured
loss" that applies to each "program year", as defined in the Act; and



(b)
Amounts recoverable by the Company and its affiliates, if any, under all
reinsurance which the Company and its affiliates, if any, purchase, including
but not limited to this


3
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------




reinsurance, all other treaty reinsurance and all facultative reinsurance, for
any such "insured loss",


exceeds the amount of the Company's and its affiliates', if any, gross "insured
loss", the excess amount shall be allocated to the Reinsurer in the ratio that
the Reinsurer's liability for the "insured loss" under this Agreement bears to
the total recoverable reinsurance for the "insured loss" under (b) above.


Upon receipt of payment under the Act by the Company and its affiliates, if any,
the Company shall pay to or credit the Reinsurer under this Agreement with the
Reinsurer's share of such excess amount determined in accordance with the
preceding paragraph.




Article XII - ARBITRATION


All unresolved differences of opinion between the Company and the Reinsurer
relating to this Agreement, including its formation and validity, shall be
submitted to arbitration consisting of one arbitrator chosen by the Company, one
arbitrator chosen by the Reinsurer, and a third arbitrator chosen by the first
two arbitrators.


The party demanding arbitration shall communicate its demand for arbitration to
the other party by registered or certified mail, identifying the nature of the
dispute and the name of its arbitrator, and the other party shall then be bound
to name its arbitrator within 30 days after receipt of the demand.


Failure or refusal of the other party to so name its arbitrator shall empower
the demanding party to name the second arbitrator. If the first two arbitrators
are unable to agree upon a third arbitrator after the second arbitrator is
named, each arbitrator shall name three candidates, two of whom shall be
declined by the other arbitrator, and the choice shall be made between the two
remaining candidates by drawing lots. The arbitrators shall be disinterested and
shall be active or retired officers of property or casualty insurance or
reinsurance companies.


The arbitrators shall adopt their own rules and procedures and are relieved from
judicial formalities. In addition to considering the rules of law and the
customs and practices of the insurance and reinsurance business, the arbitrators
shall make their award with a view to effecting the intent of this Agreement.


The decision of the majority of the arbitrators shall be in writing and shall be
final and binding upon the parties.


Each party shall bear the cost of its own arbitrator and shall jointly and
equally bear with the other party the expense of the third arbitrator and other
costs of the arbitration. In the event both arbitrators are chosen by one party,
the fees of all arbitrators shall be equally divided between the parties.


The arbitration shall be held at the times and places agreed upon by the
arbitrators.





4
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------




Article XIII - INSOLVENCY OF THE COMPANY


In the event of the insolvency of the Company, the reinsurance proceeds will be
paid to the Company or the liquidator, with reasonable provision for
verification, on the basis of the claim allowed in the insolvency proceeding
without diminution by reason of the inability of the Company to pay all or part
of the claim, except as otherwise specified in the statutes of any state having
jurisdiction of the insolvency proceedings or except where the Agreement, or
other written agreement, specifically provides another payee of such reinsurance
in the event of insolvency.


The Reinsurer shall be given written notice of the pendency of each claim
against the Company on the policy(ies) reinsured hereunder within a reasonable
time after such claim is filed in the insolvency proceedings. The Reinsurer
shall have the right to investigate each such claim and to interpose, at its own
expense, in the proceeding where such claim is to be adjudicated, any defenses
which it may deem available to the Company or its liquidator. The expense thus
incurred by the Reinsurer shall be chargeable, subject to court approval,
against the insolvent Company as part of the expense of liquidation to the
extent of a proportionate share of the benefit which may accrue to the Company
solely as a result of the defense undertaken by the Reinsurer.




Article XIV - SEVERABILITY


If any provision of this Agreement shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any jurisdiction, such provision shall
be considered void in such jurisdiction, but this shall not affect the validity
or enforceability of any other provision of this Agreement or the enforceability
of such provision in any other jurisdiction.




Article XV - GOVERNING LAW


This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida.




Article XVI - ENTIRE AGREEMENT


This Agreement constitutes the entire Agreement between the parties with respect
to the business reinsured hereunder. Any change or modification to this
Agreement shall be made by written amendment to this Agreement and signed by the
parties hereto.




Article XVII - MODE OF EXECUTION


The Reinsurer and the Company agree that this Agreement and all amendments
hereto may be executed as follows:


(a)
By an original written ink signature of paper documents; or



(b)
By an exchange of facsimile copies or digitally scanned copies showing the
original written ink signature of paper documents; or


5
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------






(c)
By an electronic signature employing any technology to capture a person’s
signature in such a manner that the signature is unique to the person signing,
is capable of verification to authenticate the signature, and is linked to the
document signed.



The use of any one or a combination of these modes of execution will constitute
a legally binding and valid signature.



6
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in duplicate, through their duly authorized representatives,




UNITED PROPERTY & CASUALTY INSURANCE COMPANY
this 21st day of January , 2015,
            DATE SIGNED BY COMPANY


/s/ Brad Martz                    
COMPANY OFFICER SIGNATURE


Brad Martz                        
    PRINTED COMPANY OFFICER NAME


CFO                            
    COMPANY OFFICER TITLE


/s/ Hollie Davis                    
    COMPANY WITNESS SIGNATURE






GENERAL REINSURANCE CORPORATION
and this 21st day of January , 2015,
            DATE SIGNED BY GRC


/s/ James S. Lewis                    
GRC OFFICER SIGNATURE


    James S. Lewis                     
PRINTED GRC OFFICER NAME


    Senior Vice President                
GRC OFFICER TITLE


/s/ John L.                         
GRC WITNESS SIGNATURE





7
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------




EXHIBIT A - EXCESS OF LOSS REINSURANCE (Per Risk) of Property Business
(Treaty ID No. 1015168)


Attached to and made a part of
AGREEMENT OF REINSURANCE MASTER NO. 10092
____________________________________________________________________________


Section 1 - BUSINESS SUBJECT TO THIS EXHIBIT


This Exhibit shall apply to Property Business written by the Company, which is
defined as insurance which is classified in the NAIC form of annual statement as
fire, allied lines, inland marine, commercial multiple peril (property
coverages), homeowners multiple peril (property coverages) except those lines
specifically excluded in the section entitled EXCLUSIONS, on Risks wherever
located in the United States of America, its territories and possessions. On
policies which provide inland marine coverage beyond these territorial limits,
the territorial limits of this Exhibit shall be identical with those of the
Company's policies.




Section 2 - COMMENCEMENT


This Exhibit shall apply to new and renewal policies of the Company becoming
effective at and after 12:01 A.M., January 1, 2015, and policies of the Company
in force at 12:01 A.M., January 1, 2015 with respect to claims and losses
resulting from Occurrences taking place at and after the aforesaid time and
date, and shall continue in force until terminated in accordance with the
provisions of the section entitled TERMINATION.






Section 3 - LIABILITY OF THE REINSURER


The Reinsurer shall pay to the Company, with respect to each Risk of the
Company, the amount of Net Loss sustained by the Company in excess of the
Company Retention but not exceeding the Limits of Liability of the Reinsurer as
set forth in the Schedule of Reinsurance.


SCHEDULE OF REINSURANCE
____________________________________________________________________________


Class of Business         Company Retention         Limits of Liability of the
Reinsurer
____________________________________________________________________________


Property Business             $1,000,000                     $2,000,000
____________________________________________________________________________


The liability of the Reinsurer shall not exceed:


(a)
$4,000,000 with respect to all Net Loss on all Risks involved in one Occurrence.



(b)
$8,000,000 with respect to all Net Loss on all Risks involved in all Occurrences
(including Terrorism Occurrences) taking place during each Agreement Year.


A - 1
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------






(c)
$4,000,000 with respect to all Net Loss arising out of all loss or damage
directly or indirectly arising out of, caused by, or resulting from all
Terrorism Occurrences taking place during each Agreement Year, regardless of any
other cause or event contributing to such loss or damage in any way or at any
time, or whether such loss or damage is accidental or intentional. However, no
coverage shall be afforded under this Exhibit for:



(1)
As respects all business reinsured hereunder other than homeowners multiple
peril (property coverages) and dwelling fire, all Net Loss arising out of all
loss or damage directly or indirectly arising out of, caused by, or resulting
from any Terrorism Occurrence but only if it appears to have been committed by
an individual or individuals acting on behalf of any individual who is not a US
citizen, or on behalf of a business or nonprofit entity, trust or estate formed
under or based in a country outside of the United States and its territories, or
on behalf of a country, state or political subdivision or unit outside of the
United States, or any other foreign interest, and results in damage within the
United States or the premises of a United States mission, provided the property
and casualty industry insurance losses resulting from such Terrorism Occurrence
exceed $5,000,000.



(2)
All Net Loss arising out of all loss or damage directly or indirectly arising
out of, caused by, or resulting from any Terrorism Occurrence which involves (i)
pathogenic chemical or biological substances, however caused; (ii) nuclear
reaction or radiation, or radioactive contamination, however caused; or (iii)
any other cause or event resulting from (i) or (ii) above.



(3)
All Net Loss on Risks with total insurable values over all interests of more
than $50,000,000 arising out of all loss or damage directly or indirectly
arising out of, caused by, or resulting from any Terrorism Occurrence.



For purposes of sub-paragraphs (b) and (c) above, should the date of termination
of this Exhibit coincide with the completion of an Agreement Year, the runoff
period, if any, shall be combined with the last completed Agreement Year. Should
the date of termination of this Exhibit not coincide with the completion of an
Agreement Year, the last completed Agreement Year shall be combined with the
remaining period of this Exhibit and the runoff period, if any, to constitute a
single Agreement Year.
 


Section 4 - DEFINITIONS


(a)
Company Retention



This term shall mean the amount the Company shall retain for its own account;
however, this requirement shall be satisfied if this amount is retained by the
Company or its affiliated companies under common management or common ownership.


(b)
Net Loss




A - 2
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------




This term shall mean all sums paid or payable by the Company within the terms
and limits of its policies in settlement of claims or losses, including
Adjustment Expense, after deduction of salvage and other recoveries and after
deduction of amounts due from all other reinsurance, except catastrophe
reinsurance, whether collectible or not. If the Company becomes insolvent, this
definition shall be modified to the extent set forth in the article entitled
INSOLVENCY OF THE COMPANY.


Notwithstanding the provisions of the article entitled MANAGEMENT OF CLAIMS AND
LOSSES, this term shall also include 90% of Extra Contractual Obligations and
90% of Losses in Excess of Policy Limits.


Nothing in this definition shall imply that losses are not recoverable hereunder
until the Company's Net Loss has been finally ascertained.


For purposes hereof a sum shall be considered "payable only when (i) the Company
is subject to a judgment on the claim from which it does not intend to appeal,
or (ii) the Company has obtained a release, or (iii) the Company has accepted
the insured’s proof of loss.


(c)
Adjustment Expense

 
This term shall mean expenditures by the Company within the terms of its
policies in the direct defense of claims, and in connection with Extra
Contractual Obligations and Losses in Excess of Policy Limits, and as allocated
to an individual claim or loss (other than for office expenses and for the
salaries and expenses of employees of the Company or of any subsidiary or
related or wholly owned company of the Company) made in connection with the
disposition of a claim, loss, or legal proceeding including investigation,
negotiation, and legal expenses; court costs; prejudgment interest; and post
judgment interest.


Notwithstanding the provisions of the article entitled MANAGEMENT OF CLAIMS AND
LOSSES, this term shall also be deemed to include any expenses incurred by the
Company in bringing or in defending a declaratory judgment action brought to
determine the Company's obligations to its insured with respect to a specific
claim under a policy (or coverage part thereof) reinsured hereunder. However,
the amount of any declaratory judgment expense that may be included in
computation of Adjustment Expense shall not exceed the lesser of the amount of
insurance under the policy or the Reinsurer's Limit of Liability for each Risk
under this Exhibit.
 
The date on which a declaratory judgment expense is incurred by the Company
shall be deemed, in all circumstances, to be the date of the original
Occurrence.


(d)
Extra Contractual Obligations and Losses in Excess of Policy Limits



The term "Extra Contractual Obligation" shall mean a loss payment which is not
covered under any other provision of this Exhibit resulting from an action
brought against the Company alleging negligence or bad faith arising from the
Company's handling of any claim otherwise covered under this Exhibit on a policy
reinsured hereunder. Such loss shall be inclusive of attorneys’ fees recoverable
in such action.

A - 3
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------






The term "Loss in Excess of the Policy Limits" shall mean a payment in excess of
the policy limit but otherwise within the terms of the policy, such payment made
as a result of the Company's alleged negligence or bad faith in failing to
settle within the policy limit, in rejecting an offer of settlement, in the
preparation of the defense or in the trial of any action against its insured or
in the preparation or prosecution of an appeal consequent upon such action.


The date on which an Extra Contractual Obligation or a Loss in Excess of the
Policy Limits is incurred by the Company shall be deemed, in all circumstances,
to be the date of the original Occurrence.


There shall be no coverage hereunder where the Extra Contractual Obligation or
the Loss in Excess of the Policy Limits has been incurred due to the fraud or
criminal conduct of a member of the Board of Directors or a corporate officer of
the Company acting individually or collectively or in collusion with any
individual or corporation or any other organization or party involved in the
investigation, defense or settlement of any claim covered hereunder.


Any insurance or other contract which indemnifies or protects the Company
against claims which are the subject matter of this definition shall inure to
the benefit of the Reinsurer and shall be deducted to arrive at the amount of
the Company's Net Loss. The Company agrees to pursue a timely recovery under any
such insurance or other contract.


Loss otherwise covered hereunder includes punitive damages awarded against the
Company where such coverage is permitted by applicable law.


(e)
Risk



The Company shall establish what constitutes one Risk and shall make such
determination at the time of acceptance, provided:


(1)
As respects homeowners or dwelling fire business reinsured hereunder, a dwelling
and the coverages associated therewith shall be considered one Risk, unless such
homeowners or dwelling fire property is contained in a Building reinsured
hereunder or containing other property reinsured hereunder, and;



(2)
All insurance written under one or more policies of the Company against the same
peril on the same Building and its contents, including time element coverages
and associated property coverages, shall be combined. A Building and its
contents, including time element coverages and associated property coverages,
shall never be considered more than one Risk; and,



(3)
When two or more Buildings and their contents, including time element coverages
and associated property coverages, are situated at the same General Location,
the Company shall identify on its records at the time of acceptance by the
Company those individual Buildings and their contents, including time element
coverages and associated property coverages, that


A - 4
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------




are to be considered to constitute each Risk; if such identification is not
made, each Building and its contents, including time element coverages and
associated property coverages, shall be considered to be a separate Risk; and,


(4)
Multiple General Locations shall never be combined and considered one Risk.

 
(f)
Building



This term shall mean each structure enclosed within exterior walls. Exterior
walls are defined as the perimeter foundation walls on which four walls are
constructed regardless of the number of additional structures placed upon this
perimeter foundation.


(g)
General Location



This term shall mean a contiguous and unbroken tract of land owned, occupied, or
operated by the insured(s) as one property site. A General Location shall not be
construed to be equal to a municipality, county, state or any other
administrative or similar district, public or private.


(h)
Occurrence



This term shall mean a loss or series of losses arising out of one event.


(i)
Terrorism Occurrence



This term shall mean an Occurrence arising out of any Act of Terrorism, as
described in paragraphs (1) and (2) below.


(1)
An Act of Terrorism means an activity, including the threat of an activity or
any preparation for an activity, that (a) causes either (i) damage to property,
or (ii) injury to persons; and (b) appears to be intended to: (i) intimidate or
coerce a civilian population, or (ii) disrupt any segment of an economy, or
(iii) influence the policy of a government by intimidation or coercion, or (iv)
affect the conduct of a government by destruction, assassination, kidnapping or
hostage-taking, or (v) advance a political, religious or ideological cause;
provided, however, that an Act of Terrorism for purposes of this definition
shall not include any act or threat as described above perpetrated by an
official, employee or agent of a foreign state acting for or on behalf of such
state.



(2)
An Act of Terrorism is also deemed to include any act authorized by a
governmental authority for the purpose of preventing, terminating, countering or
responding to any act or threat of terrorism or for the purpose of preventing or
minimizing the consequences of any act or threat of terrorism.



(j)
Agreement Year



This term shall mean each twelve-month period commencing on January 1st.

A - 5
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------






(k)
Company's Subject Earned Premium



This term shall mean the earned portion of the premium written by the Company on
the business reinsured hereunder, after deduction from such premium earned of
the portion paid for share reinsurance which inures to the benefit of the
Reinsurer.


(l)
Named Windstorm

 
This term shall mean a storm and all other atmospheric perils arising out of
such storm that is identified and named as a Tropical Storm or Hurricane by the
National Hurricane Center of the National Weather Service, operated by the
National Oceanographic and Atmospheric Administration of the United States
Government.




Section 5 - EXCLUSIONS


This Exhibit shall not apply to:


(a)
Reinsurance assumed by the Company other than reinsurance of primary business
assumed from affiliated companies;



(b)
Nuclear incident per the Nuclear Incident Exclusion Clause - Physical Damage -
Reinsurance attached hereto. Further, this Exhibit does not apply to loss or
damage caused directly or indirectly by nuclear reaction or radiation, or
radioactive contamination, but this exclusion does not preclude coverage for
loss or damage which are covered under Insurance Services Office basic wordings.
If the Company elects to file an exclusion independent of ISO, such exclusion
will be deemed a suitable substitute provided the Company has submitted the
wording to the Reinsurer and received the Reinsurer's prior approval;



(c)
Any loss or liability accruing to the Company directly or indirectly from any
insurance written by or through any pool or association including pools or
associations in which membership by the Company is required under any statutes
or regulations;



(d)
Any liability of the Company arising from its participation or membership in any
insolvency fund;



(e)
Any loss or damage directly or indirectly arising out of, caused by, or
resulting from war, including undeclared or civil war; warlike action by a
military force, including action in hindering or defending against an actual or
expected attack, by any government, sovereign or other authority using military
personnel or other agents; or insurrection, rebellion, revolution, usurped power
or action taken by governmental authority in hindering or defending against any
of these. War includes any activity that would be included as an "act of
terrorism" as defined in the definition of Terrorism Occurrence, but for the
fact that such activity was perpetrated by an official, employee or agent of a
foreign state acting for or on behalf of such state. Such loss or damage is
excluded regardless of any other cause or event contributing to such loss or
damage in any way or at any time;


A - 6
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------






(f)
Loss, damage, costs or expenses arising out of the release, discharge,
dispersal, or escape of pollutants; the extraction, removal, clean up,
containment, monitoring, or detoxification of pollutants; or the removal,
restoration, or replacement of polluted land or water; however, this exclusion
does not apply to (1) coverage for loss, damage, costs, or expenses which are
covered under Insurance Services Office or AAIS basic wordings; (2) any Risk
located in a jurisdiction which has not approved the ISO or AAIS wordings; or
(3) where other regulatory constraints prohibit the Company from implementing
such wordings. If the Company elects to file an endorsement independent of ISO
or AAIS, such endorsement will be deemed a suitable substitute provided the
Company has submitted the wording to the Reinsurer and received the Reinsurer's
prior approval. Nevertheless, if the insured elects to purchase any "buy back"
or additional coverage options, such options shall not be covered hereunder even
if such options are provided by or covered under ISO or AAIS wordings;

 
(g)
Business classified as Boiler and Machinery, Equipment Breakdown or Machinery
Breakdown, howsoever styled; ‡60



(h)
Insurance on growing crops; fidelity, credit insurance, financial guaranty,
residual value and insolvency business; mortgage impairment insurance and
similar kinds of insurance; and insurance on animals under so-called mortality
or fertility policies; all howsoever styled;



(i)
Difference in conditions insurance and similar kinds of insurance, howsoever
styled; ‡60



(j)
Railroad rolling stock;



(k)
Offshore property Risks;



(l)
Watercraft, other than watercraft insured under a standard homeowners policy;
‡60

 
(m)
Risks written on a layered basis, whether primary or excess of loss, or policies
written with a deductible or franchise of more than $10,000; however, this
exclusion shall not apply to policies which provide a percentage deductible or
franchise in connection with windstorm or earthquake; ‡60



(n)
Satellites, including any related business interruption or cargo;



(o)
Inland marine business with respect to the following:



(1)
Bridges, dams, and tunnels; ‡60



(2)
Cargo insurance when written as such with respect to ocean, lake, or inland
waterways vessels; ‡60



(3)
Faulty film, tape, processing and editing insurance and cast insurance; ‡60



(4)
Drilling rigs for natural fuels; ‡60


A - 7
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------




(5)
Radio, television, telephone towers or other towers used in communications; ‡60



(p)
Losses with respect to overhead transmission and distribution lines (including
those used by cable operators and telecommunications providers) and their
supporting structures, other than those on or within 500 feet of the insured
premises. However, public utilities extension and/or suppliers extension and/or
contingent business interruption coverage are not subject to this exclusion,
provided these are not part of a transmitters' or distributors' policy; ‡60



(q)
Insurance against earthquake outside the State of South Carolina, howsoever
written. Insurance against earthquake in the State of South Carolina except when
written in conjunction with fire and otherwise eligible perils; ‡60



(r)
Insurance against flood, surface water, waves, tidal waves, overflow of any body
of water, or their spray, all whether driven by wind or not, except when written
in conjunction with fire and otherwise eligible perils; ‡60



(s)
Insurance against Named Windstorm



(t)
With respect to all business reinsured hereunder other than homeowners multiple
peril and dwelling fire, any cost to replace or restore (1) Electronic Data or
(2) information on Valuable Papers and Records which exist as Electronic Data or
(3) coverage for business income or extra expense arising out of a suspension of
operations caused by the destruction or corruption of (1) or (2) above.
Electronic Data means information, facts or computer programs stored as or on,
created or used on, or transmitted to or from computer software (including
systems and applications software), on hard or floppy disks, CD-ROMs, tapes,
drives, cells, data processing devices or any other repositories of computer
software which are used with electronically controlled equipment. The term
computer programs, referred to in the foregoing description of electronic data,
means a set of related electronic instructions which direct the operations and
functions of a computer or device connected to it, which enable the computer or
device to receive, process, store, retrieve or send data. Valuable Papers and
Records include but are not limited to proprietary information, books of
account, deeds, manuscripts, abstracts, drawings and card index systems.
However, this exclusion does not apply to costs and coverages which are covered
under Insurance Services Office 2002 Commercial Property and 2006 Businessowners
forms. Nevertheless, if the insured elects to purchase any "buy back" or
additional coverage options, such options shall not be covered hereunder even if
such options are provided by or covered under ISO wordings.

 
If the Company is bound, without the knowledge of and contrary to the
instructions of the Company's supervisory underwriting personnel, on any
business falling within the scope of exclusions followed by "‡60" above, the
exclusions otherwise applicable shall be suspended with respect to such business
or exposures for a period extending until 60 days after the date when an
underwriting supervisor of the Company acquires knowledge thereof. However, if
the Company elects to cancel the policy during the aforementioned 60-day period
and is prevented from doing so within such period due to statute or regulation,
the policy shall remain covered hereunder until the earliest date on which the
Company may legally

A - 8
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------




effectuate cancellation, but in no event past the second anniversary of the
policy following the date the underwriting supervisor of the Company acquires
such knowledge.




Section 6 - OTHER REINSURANCE


The obligations of the Company to reinsure business falling within the scope of
this Exhibit and of the Reinsurer to accept such reinsurance are mandatory and
no other reinsurance (either facultative or treaty) is permitted, except as
provided for below.


When the amount of insurance written by the Company on an individual Risk
exceeds $3,000,000, the Company may purchase facultative excess of loss or share
reinsurance for the excess amount on such Risk. The Company may also purchase
facultative excess of loss reinsurance or facultative share reinsurance within
the liability of the Reinsurer, if, in the underwriting judgment of the Company,
the Reinsurer will be benefited thereby. In no event, however, shall the amount
required with respect to the Company Retention be reduced.


Recoveries from catastrophe reinsurance shall be deemed not to reduce the amount
required with respect to the Company Retention.




Section 7 - REINSURANCE PREMIUM


The Company shall pay to the Reinsurer a reinsurance premium equal to 0.171% of
the Company's Subject Earned Premium.




Section 8 - AUTOMATIC REINSTATEMENT


The Limits of Liability of the Reinsurer with respect to each Risk shall be
reduced by an amount equal to the amount of liability paid by the Reinsurer, but
that part of the liability of the Reinsurer that is so reduced shall be
automatically reinstated from the date of the Occurrence for which payment is
made; however, the Limits of Liability of the Reinsurer hereunder with respect
to all Risks in all Occurrences taking place during each Agreement Year shall
not exceed the amounts set forth in the section entitled LIABILITY OF THE
REINSURER. In consideration of this automatic reinstatement:


(a)
For the first and second $2,000,000 so reinstated there shall be no additional
reinsurance premium.



(b)
For the next $2,000,000 so reinstated, the Company shall pay to the Reinsurer an
additional reinsurance premium that shall be the product of 100% of the
reinsurance premium as set forth in the section entitled REINSURANCE PREMIUM for
the Agreement Year multiplied by the amount of the reinstated Limit of Liability
of the Reinsurer divided by $2,000,000.



Any reinsurance premium so developed for each amount reinstated shall be in
addition to the reinsurance premium set forth in the section entitled
REINSURANCE PREMIUM.



A - 9
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------




Section 9 - REPORTS AND REMITTANCES


(a)
Reinsurance Premium



Within 25 days after the close of each calendar quarter, the Company shall
render to the Reinsurer a report of the reinsurance premium for the quarter with
respect to the Company's Subject Earned Premium during the quarter, summarizing
the reinsurance premium by line of insurance; and the amount due the Reinsurer
shall be remitted within 25 days after the close of the quarter.


Within 45 days after the close of each Agreement Year, the Company shall render
to the Reinsurer a report of the Company's Subject Earned Premium during the
Agreement Year. The Company shall calculate the reinsurance premium thereon and
remit to the Reinsurer with such report the amount of reinsurance premium, if
any, in excess of the minimum and deposit reinsurance premium paid for the
Agreement Year.


(b)
Claims and Losses



The Company shall report promptly to the Reinsurer, but within no more than 60
days after the Company becomes aware that the claim or loss falls within one of
the criteria listed below:


(1)
Each claim or loss which, in the Company's opinion, may involve the reinsurance
afforded by this Exhibit;



(2)
Any circumstance which, in the judgment of the Company, may result in an Extra
Contractual Obligation or Loss in Excess of the Policy Limits that involves the
reinsurance afforded by this Exhibit;



(3)
Any action brought against the Company alleging bad faith arising from the
Company's handling of a claim otherwise covered under this Exhibit;



(4)
Any declaratory judgment action brought by or against the Company.

 
The Company shall advise the Reinsurer of the estimated amount of Net Loss in
connection with each such claim or loss and of any subsequent changes in such
estimates.


Promptly upon receipt of a definitive statement of Net Loss from the Company,
but within no more than 25 days after receipt of such statement, the Reinsurer
shall pay to the Company the Reinsurer's portion of Net Loss. The Company shall
report to the Reinsurer any subsequent changes in the amount of Net Loss, and
the amount due either party shall be remitted promptly, but within no more than
25 days after receipt of such report.


(c)
P.C.S. Catastrophe Bulletins


A - 10
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------




The Company shall furnish to the Reinsurer, upon request, the following
information with respect to each catastrophe set forth in the Catastrophe
Bulletins published by the Property Claim Services:


(1)
The preliminary estimates of the amount recoverable from the Reinsurer;



(2)
The Reinsurer's portion of claims, losses, and Adjustment Expenses paid less
salvage recovered during each calendar quarter;



(3)
The Reinsurer's portion of reserves for claims, losses, and Adjustment Expenses
at the end of each calendar quarter.



(d)
General



In addition to the reports required by (a), (b), and (c) above, the Company
shall furnish such other information as may be required by the Reinsurer for the
completion of the Reinsurer's quarterly and annual statements and internal
records.


All reports shall be rendered on forms or in format acceptable to the Company
and the Reinsurer.




Section 10 - TERMINATION


Either party may terminate this Exhibit at any time by sending to the other, by
certified mail to its principal office, notice stating the time and date when,
not less than 90 days after the date of mailing of such notice, termination
shall be effective.
 
The Reinsurer shall not be liable for claims and losses resulting from
Occurrences taking place at and after the effective time and date of
termination.


If this Exhibit is replaced, renewed, rewritten, or endorsed, the provisions of
the Interlocking section, if any, of the successor Exhibit/Agreement/Endorsement
shall also apply to this Exhibit provided that the successor
Exhibit/Agreement/Endorsement specifically references this Exhibit.



A - 11
GENERAL REINSURANCE CORPORATION

--------------------------------------------------------------------------------




NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE -
REINSURANCE - USA


(1)     This Agreement does not cover any loss or liability accruing to the
Company directly or indirectly and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.


(2)     Without in any way restricting the operation of paragraph (1) of this
Clause, this Agreement does not cover any loss or liability accruing to the
Company, directly or indirectly and whether as Insurer or Reinsurer, from any
insurance against Physical Damage (including business interruption or
consequential loss arising out of such Physical Damage) to:


(i)
Nuclear reactor power plants including all auxiliary property on the site, or



(ii)
Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and "critical
facilities" as such, or



(iii)
Installations for fabricating complete fuel elements or for processing
substantial quantities of "special nuclear material", and for reprocessing,
salvaging, chemically separating, storing or disposing of "spent" nuclear fuel
or waste materials, or



(iv)
Installations other than those listed in paragraph (2) (iii) above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.



(3) Without in any way restricting the operations of paragraphs (1) and (2)
hereof, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Company, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate:


(a)
where the Company does not have knowledge of such nuclear reactor power plant or
nuclear installation, or



(b)
where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.



(4)    Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Company, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.


(5)     It is understood and agreed that this Clause shall not extend to risks
using radioactive isotopes in any form where the nuclear exposure is not
considered by the Company to be the primary hazard.


(6)     The term "special nuclear material" shall have the meaning given it in
the Atomic Energy Act of 1954 or by any law amendatory thereof.


(7)     The Company to be sole judge of what constitutes:


(a)
substantial quantities, and



(b)
the extent of installation, plant or site.



Note: Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that:


(a)
all policies issued by the Company on or before 31st December 1957 shall be free
from the application of the other provisions of this Clause until expiry date or
31st December 1960 whichever first occurs whereupon all the provisions of this
Clause shall apply.



(b)
with respect to any risk located in Canada policies issued by the Company on or
before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.

 



Page 1 of 1
GENERAL REINSURANCE CORPORATION